                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
ENDURANCE ASSURANCE CORPORATION,                                  DOC #:
                                                                  DATE FILED: 7/15/2021
                             Plaintiff,

              -against-                                               19 Civ. 9796 (AT)

WHITLOCK & SHELTON CONSTRUCTION,                                           ORDER
INC., WHITLOCK & SHELTON
ENTERPRISES, LLC, WHITLOCK &
SHELTON PROPERTIES, INC., ALVIN
WHITLOCK, MISTY WHITLOCK, SCOTT
SHELTON and TARYN SHELTON,

                        Defendants.
ANALISA TORRES, District Judge:

        On October 23, 2019, Plaintiff, Endurance Assurance Corporation, filed this case in
federal court against Defendants, Whitlock & Shelton Construction, Inc., Whitlock & Shelton
Enterprises, LLC, Whitlock & Shelton Properties, Inc., Alvin Whitlock, Misty Whitlock, Scott
Shelton, and Taryn Shelton, invoking subject matter jurisdiction by reason of diversity of
citizenship, 28 U.S.C. § 1332. ECF No. 1 ¶ 1. If Whitlock & Shelton Enterprises, LLC is,
indeed, a limited liability company, as its name would imply, then the complaint must allege the
citizenship of all natural persons who are members of the limited liability company and the place
of incorporation and principal place of business of any corporate entities who are members of the
limited liability company.

        Accordingly, by July 22, 2021, Plaintiff shall supplement its motion for default judgment
with a statement alleging the citizenship of each constituent person or entity of Whitlock &
Shelton Enterprises, LLC. See Handelsman v. Bedford Vill. Assocs. Ltd. P’ship, 213 F.3d 48,
51–52 (2d Cir. 2000) (citing Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998)); Strother
v. Harte, 171 F. Supp. 2d 203, 205 (S.D.N.Y. 2001) (“For purposes of diversity jurisdiction, a
limited liability company has the citizenship of each of its members.”). If Plaintiff fails to
supplement its motion by the foregoing date, then the complaint will be dismissed for lack of
subject matter jurisdiction.

       Plaintiff shall serve on Defendants a copy of this Order and its supplement by July 29,
2021, by Federal Express or USPS Priority Mail. If Plaintiff is aware of Defendants’ e-mail
addresses, Plaintiff shall also serve Defendants via e-mail.
       By August 3, 2021, Plaintiff shall file the proofs of service and the supplement that was
served upon Defendants as attachments to the proofs of service.

       SO ORDERED.

Dated: July 15, 2021
       New York, New York




                                                2
